ICI MUTUAL INSURANCE COMPANY a Risk Retention Group 1401 H St. NW Washington, DC 20005 INVESTMENT COMPANY BLANKET BOND ICI MUTUAL INSURANCE COMPANY a Risk Retention Group 1401 H St. NW Washington, DC 20005 DECLARATIONS Item 1. Name of Insured (the "Insured") Bond Number Advisors Series Trust 97413109B Principal Address : c/o US Bancorp Fund Services, LLC Mailing Address: c/o US Bancorp Fund Services, LLC 615 East Michigan Street, 2nd Floor 615 East Michigan Street, 2nd Floor Milwaukee, WI 53202 Milwaukee, WI Item 2. Bond Period: from 12:01 a.m. on May 4, 2009, to 12:01 a.m. on May 4, 2010, or the earlier effective date of the termination of this Bond, standard time at the Principal Address as to each of said dates. Item 3. Limit of Liability- Subject to Sections 9, 10 and 12 hereof: LIMIT OF LIABILITY DEDUCTIBLE AMOUNT Insuring Agreement A- FIDELITY $1,250,000 $50,000 Insuring Agreement B- AUDIT EXPENSE $50,000 $10,000 Insuring Agreement C- ON PREMISES $1,250,000 $50,000 Insuring Agreement D- IN TRANSIT $1,250,000 $50,000 Insuring Agreement E- FORGERY OR ALTERATION $1,250,000 $50,000 Insuring Agreement F- SECURITIES $1,250,000 $50,000 Insuring Agreement G- COUNTERFEIT CURRENCY $1,250,000 $50,000 Insuring Agreement H- UNCOLLECTIBLE ITEMS OF DEPOSIT $25,000 $5,000 Insuring Agreement I- PHONE/ELECTRONIC TRANSACTIONS $1,250,000 $50,000 If "Not Covered" is inserted opposite any Insuring Agreement above, such Insuring Agreement and any reference thereto shall be deemed to be deleted from this Bond. OPTIONAL INSURING AGREEMENTS ADDED BY RIDER: Insuring Agreement J- COMPUTER SECURITY $1,250,000 $50,000 Item4. Offices or Premises CoveredAll the Insured's offices or other premises in existence at the time this Bond becomes effective are covered under this Bond, except the offices or other premises excluded by Rider. Offices or other premises acquired or established after the effective date of this Bond are covered subject to the terms of General Agreement A. Item 5. The liability of ICI Mutual Insurance Company (the "Underwriter") is subject to the terms of the following Riders attached hereto: Riders: 1-2-3-4-5-6 and of all Riders applicable to this Bond issued during the Bond Period. By: /S/ John T.
